DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mitesh Mehta on 8/30/2022.
The application has been amended as follows: 

Previously withdrawn claims 13-15 have been cancelled.
The title has been replaced with --Method for Producing a Connecting Device--.
Claim 3; line 1-2; “wherein the application of the lower shell and/or the upper shell comprises the performance of an additive layer manufacturing process." has been replaced with --wherein the applying of the lower shell and/or the upper shell step comprises performing an additive layer manufacturing process.--.  
Claim 4; line 2; “extension that" has been replaced with --extension than--.  
Claim 7; line 1-3; "wherein the production of at least one opening comprises the production of at least two openings which are adjacent to two mutually opposing edges of the cut-out."   has been replaced with --wherein the producing of at least one opening step comprises producing at least two openings which are adjacent to two mutually opposing edges of the cut-out.--.  
Claim 8; line 1-2; "wherein the application of upper conductor tracks comprises the performance of an additive layer manufacturing process." has been replaced with     --wherein the applying  of upper conductor tracks step  comprises performing an additive layer manufacturing process.--. 
 Claim 9; line 1-2; “wherein the application of the lower shell and/or the upper shell comprises the integration of at least one latching means." has been replaced with  --wherein the applying of the lower shell and/or the upper shell step further comprises integrating at least one latching means.--.  
Claim 10; line 1-3; "wherein the application of upper conductor tracks comprises the production of a contact portion to form a connection with another contact portion." has been replaced with -- wherein the applying of upper conductor tracks step further comprises producing a contact portion to form a connection with another contact portion.--.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art (US3404454) does not teach the embodiments claimed in claim 1, specifically the prior art fails to disclose or render obvious the claimed limitations including “producing a cut-out open towards the first end portion on the first film; shifting the first film so that the cut-out lies completely on the first lower shell”, as recited specifically in the independent claim 1.												Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AZM A PARVEZ/Examiner, Art Unit 3729           

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729